           Case 6:19-cv-00092-SB        Document 15        Filed 05/18/20      Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



BILLIE-JO M.,1                                                           Case No. 6:19-cv-00092-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Billie-Jo M. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. The Court has jurisdiction to hear

this appeal pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons explained below, the

Court reverses the Commissioner’s decision and remands for further administrative proceedings.

///


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
         Case 6:19-cv-00092-SB          Document 15       Filed 05/18/20     Page 2 of 20




                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in December 1964, making her fifty years old on January 1, 2003, the

alleged disability onset date. (Tr. 91.) Plaintiff completed school through the tenth grade and did

not earn a GED. (Tr. 74, 194.) She has past relevant work as a caregiver. (Tr. 42.) In her

application, Plaintiff alleges disability due to mental illness, depression, panic attacks, PTSD,

and headaches. (Tr. 91.)



PAGE 2 – OPINION AND ORDER
         Case 6:19-cv-00092-SB         Document 15        Filed 05/18/20     Page 3 of 20




       The Commissioner denied Plaintiff’s application initially and upon reconsideration, and

on September 11, 2015, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 34.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing

held on May 18, 2017. (Tr. 68-89.) On October 24, 2017, the ALJ issued a written decision

denying Plaintiff’s application. (Tr. 34-44.) On November 16, 2018, the Appeals Council denied

Plaintiff’s request for review, thereby making the ALJ’s written decision the final decision of the

Commissioner. (Tr. 1-4.) Plaintiff now seeks judicial review of the ALJ’s decision. (Compl. at

1.)

II.    THE SEQUENTIAL PROCESS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

///
PAGE 3 – OPINION AND ORDER
         Case 6:19-cv-00092-SB          Document 15       Filed 05/18/20      Page 4 of 20




       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 36-44.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since January 7, 2015, the alleged disability onset date. (Tr. 36.) At

step two, the ALJ determined that Plaintiff suffered from the following severe impairments: (1)

“pseudo-dementia,” (2) “borderline intellectual functioning,” (3) “generalized anxiety disorder,”

(4) “persistent depressive disorder,” (5) fibromyalgia, and (6) polyarthralgia. (Tr. 37.) At step

three, the ALJ concluded that Plaintiff did not have an impairment that meets or equals a listed

impairment. Id. The ALJ then concluded that Plaintiff had the residual functional capacity

(“RFC”) to perform no more than medium work, subject to these limitations: (1) Plaintiff can

“understand, remember, and carry out simple repetitive tasks” (2) with no public contact and no

more than occasional contact with coworkers. (Tr. 39.) At step four, the ALJ concluded that

Plaintiff could not perform her past work as a caregiver. (Tr. 42.) At step five, considering

Plaintiff’s age, education, work experience, and RFC, the ALJ determined that Plaintiff could

perform the following jobs which exist in significant numbers in the national economy: “janitor,”

“budder,” and “cleaner II.” (Tr. 43.) Therefore, the ALJ determined that since her application

date, Plaintiff was not disabled within the meaning of the Social Security Act. (Tr. 43-44.)



PAGE 4 – OPINION AND ORDER
         Case 6:19-cv-00092-SB         Document 15       Filed 05/18/20     Page 5 of 20




                                          DISCUSSION

       In this appeal, Plaintiff argues that the Commissioner erred by failing to: (1) provide

specific, clear, and convincing reasons for discounting Plaintiff’s symptom testimony; and (2)

consider the opinion of two of Plaintiff’s treating physicians, Robert Choi, M.D. and Pamela

Birrell, Ph.D. (Pl.’s Br. at 7.) As explained below, the Court concludes that the ALJ’s decision is

based on harmful legal error and not supported by substantial evidence, and therefore the Court

reverses the Commissioner’s decision and remands for further proceedings.

I.     PLAINTIFF’S SYMPTOM TESTIMONY

       A.      Applicable Law

       The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).

       Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

PAGE 5 – OPINION AND ORDER
           Case 6:19-cv-00092-SB         Document 15       Filed 05/18/20     Page 6 of 20




complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          Plaintiff completed an adult function report as part of the SSI application process, dated

March 10, 2015. (Tr. 201-08.) She alleged that daily living has become difficult for her because

she has difficulty remembering and concentrating on various tasks. (Tr. 201.) She further

asserted that she suffers from panic attacks and therefore has difficulty interacting with others.

Id. She noted that her “mind and hand seem not to connect,” which requires her to seek help “all

the time.” Id. She indicated that, on a daily basis, she attempts to do “nothing if I can help it,”

and that her memory issues make it difficult for her to remember to clean and eat, and that she

always feels like sleeping. (Tr. 202.) Plaintiff indicated she is able to feed and bathe her pets if

needed. Id. She is able to prepare simple meals using her microwave oven, but does not use her

stove in case she forgets that she is cooking. (Tr. 203.) Plaintiff is able to vacuum and do laundry

with difficulty, and grocery shop with assistance. (Tr. 204.) Plaintiff noted that she has lost

interest in all of her previous hobbies and pastimes, and just sits and does “nothing” most of the

time. Id. Plaintiff’s concentration limitations keep her from paying attention for more than a

minute at a time, completing tasks that she begins, understanding written or oral instruction, and

render her unable to handle stress. (Tr. 206-07.) Plaintiff felt that she was becoming

progressively more dysfunctional. (Tr. 208.)

          Plaintiff provided similar testimony regarding her mental impairments at her May 18,

2017 hearing. She testified that she typically sits on her couch and watches television. (Tr. 78.)

She explained that she previously received SSI benefits for the impairments of PTSD and panic
PAGE 6 – OPINION AND ORDER
            Case 6:19-cv-00092-SB        Document 15        Filed 05/18/20      Page 7 of 20




disorder, and that those conditions were progressively worsening.2 (Tr. 76.) She noted that she

rarely leaves her home and is unable to do her own shopping. Id. She no longer babysits her

grandchildren because of her memory problems, including forgetting the name of her grandchild.

(Tr. 77.) Plaintiff explained that she was diagnosed with fibromyalgia, which impairs her ability

to stand up, and that she experiences pain in her legs and back, in addition to dizziness. (Tr. 79,

83.) Her doctors have offered her medication for fibromyalgia, but she was afraid of taking them

based on bad reactions and side effects. Id. When the ALJ inquired why Plaintiff had such a

limited history of mental health treatment, she explained that she could not afford it. (Tr. 81.)

She further explained that she recently began therapy after being guided to relevant service

providers. Id. Plaintiff endorsed continuing panic attacks whenever she leaves her home. (Tr.

83.) Plaintiff testified she could not perform simple, routine work because she cannot remember

written or oral instructions, and that her concentration issues would prevent her from “keeping

up” with normal workplace duties. (Tr. 84.)

        The ALJ reviewed and summarized Plaintiff’s function report and her hearing testimony.

(Tr. 39.) The ALJ found it notable that in Plaintiff’s function report, she did not allege

limitations in lifting, standing, or sitting, in contrast to her testimony at the hearing.3 (Tr. 39-40.)

Finding that Plaintiff’s allegations regarding her worsening mental health (1) were inconsistent

with her limited treatment history, and (2) her treatment record and consultative examination


        2
           The administrative record includes the October 6, 1998 ALJ decision awarding SSI
benefits to Plaintiff for the period beginning February 1, 1998, based on the following mental
impairments: “depression, an anxiety disorder, and personality disorder.” (Tr. 64.) The Court
notes that the ALJ denied Plaintiff’s request “to locate and review” the 1998 decision because
“[i]t is vague and not relevant to the current application and medical evidence.” (Tr. 34.) Plaintiff
does not challenge the ALJ’s denial of review.
        3
         Plaintiff does not directly dispute the ALJ’s findings regarding her physical impairment
allegations. (See Pl’s Br.; Pl’s Reply.)

PAGE 7 – OPINION AND ORDER
         Case 6:19-cv-00092-SB          Document 15       Filed 05/18/20      Page 8 of 20




findings did not corroborate her claims of doing nothing all day and an inability to do household

chores, the ALJ determined that Plaintiff’s subjective symptom allegations were inconsistent

with the record as a whole. (Tr. 40.)

       There is no evidence of malingering here and the ALJ determined that Plaintiff has

provided objective medical evidence of underlying impairments which might reasonably produce

the symptoms alleged. (See Tr. 40 (reflecting that the ALJ determined that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause some of the alleged

symptoms”).) The ALJ was therefore required to provide clear and convincing reasons for

discrediting Plaintiff’s testimony. See Ghanim, 763 F.3d at 1163. The ALJ did not meet the

standard here.

                 1.    Limited Treatment Record

       The Ninth Circuit has “long held that, in assessing a claimant’s credibility, the ALJ may

properly rely on unexplained or inadequately explained failure to seek treatment or to follow a

prescribed course of treatment.” Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (quoting

Tommasetti, 533 F.3d at 1039); see also Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)

(same). However, “[a]though a conservative course of treatment can undermine allegations of

debilitating pain, such fact is not a proper basis for rejecting the claimant’s credibility where the

claimant has a good reason for not seeking more aggressive treatment.” Carmickle v. Comm’r,

Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008) (quoting Orn v. Astrue, 495 F.3d 625, 638

(9th Cir. 2007)). Here, the ALJ found that “[c]oncerning the claimant’s mental impairments, the

treatment record is extremely limited.” (Tr. 40.) The ALJ also observed that, considering

Plaintiff’s alleged problems with memory and panic causing a decline in functioning, “it would

be reasonable to expect an individual would seek out additional treatment.” (Tr. 39.)



PAGE 8 – OPINION AND ORDER
         Case 6:19-cv-00092-SB          Document 15        Filed 05/18/20      Page 9 of 20




        Plaintiff contends that her limited mental health treatment record was “at least in part” a

result of her mental health symptoms. (Pl.’s Br. at 9 (citing Garrison, 759 F.3d at 1018 n.24 (“It

is a questionable practice to chastise one with a mental impairment for the exercise of poor

judgment in seeking rehabilitation.”) (citation omitted).) At her hearing, Plaintiff explained that

she had only recently restarted mental health counseling because she “didn’t have any money . . .

[i]t took me a while to figure out how to do it but I got like a person at Behavioral Sciences to

point me in the right direction,” but that she still had difficulty, as she “was scared because I was

trying to go someplace I don’t know if I would remember if I walked in the door where I was

going, who I was talking to.” (Tr. 81.) Plaintiff cites Social Security Ruling (“SSR”) 82-59 for its

guidance that failure to follow a prescribed treatment regimen may be excused where a plaintiff

has provided justifiable reasons for such failure, including inability to afford treatment or intense

fear of surgical treatment. (Pl.’s Br. at 9 (citing SSR 82-59, available at 1982 WL 31384).) As

such, Plaintiff maintains that her fear of not knowing how to proceed with, or attend, relevant

treatment is the equivalent of the fear of surgical treatment as discussed in SSR 82-59.

        Plaintiff’s arguments are well taken. As a threshold matter, the ALJ did not provide any

basis for rejecting the first reason Plaintiff provided for not seeking treatment more aggressively:

her financial constraints. (Tr. 81.) As noted above, a financial barrier is a valid justification for

failure to seek treatment, as codified in SSR 85-29, and regularly applied by the Ninth Circuit.

Supra. In the absence of any discussion by the ALJ regarding Plaintiff’s otherwise valid rationale

for her failure to seek regular mental health treatment, the ALJ’s “failure to seek treatment”

finding does not meet the rigorous clear and convincing legal standard. See Garrison, 759 F.3d at

1015 (“The clear and convincing standard is the most demanding required in Social Security

cases.”) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).



PAGE 9 – OPINION AND ORDER
        Case 6:19-cv-00092-SB          Document 15        Filed 05/18/20      Page 10 of 20




        Further, Plaintiff’s second explanation for failing to seek treatment is also consistent with

the record as a whole. Plaintiff’s allegations that she did not seek out mental health treatment

because she was afraid of forgetting where she was going and who she would talk to is consistent

with her mental health diagnoses of pseudo-dementia, borderline intellectual functioning,

generalized anxiety disorder, and persistent depressive disorder, all impairments which the ALJ

found to be severe at step two. (Tr. 37.) The medical record confirms both Plaintiff’s memory

problems and her fear and anxiety related to leaving the home and interacting with others. For

example, consultative examiner William McConochie, Ph.D., who provided mental functioning

assessments to which the ALJ accorded “great weight,” noted that Plaintiff’s borderline

intellectual functioning was likely “a characteristic of her life-long functioning . . . [and] recent

memory problems may be more a function of increasing loneliness and depression[.]” (Tr. 384.)

Dr. McConochie concluded that Plaintiff’s “primary psychological limitations to work activity

are borderline intellectual functioning, anxiety, and depression.” (Tr. 385.) The doctor also noted

that Plaintiff was moderately limited in her ability to engage socially based on “fear, anger, and

self-isolation.” Id.

        Treating physician H. Robert Choi, M.D., similarly opined that Plaintiff’s “[c]linical

evidence of memory difficulties [was] mostly consistent with pseudodementia.” (Tr. 456.) A

mental status examination in July 2015 reflected that Plaintiff’s mood was depressed and

apprehensive, with both recent and remote memory impairments. (Tr. 453.) Four months later,

Plaintiff’s treatment reached an “unplanned conclusion,” when, “[a]fter numerous contacts from

the billing department and no efforts to re-engage in services,” the provider closed her file. (Tr.

447.) When Plaintiff eventually returned for treatment in 2017, she explained that she had missed

appointments due to memory problems, and disclosed continuing panic attacks. (Tr. 440.) Her



PAGE 10 – OPINION AND ORDER
        Case 6:19-cv-00092-SB          Document 15        Filed 05/18/20      Page 11 of 20




mood was noted to be depressed, and her thought processes were remarkable for “[b]locking—

can’t remember what was being said.” (Tr. 442.) All of this evidence is consistent with the

reasons Plaintiff provided for her irregular treatment history. As such, the ALJ erred by

discounting Plaintiff’s symptom testimony based on her limited mental health treatment record.

               2.      Plaintiff’s Activities

       It is well settled that an ALJ may discount a claimant’s testimony based on activities that

are incompatible with the claimant’s testimony regarding the severity of her symptoms. See

Burrell v. Colvin, 775 F.3d 1133, 1137-38 (9th Cir. 2014) (“Inconsistencies between a claimant’s

testimony and the claimant’s reported activities provide a valid reason for an adverse credibility

determination.”); Garrison, 759 F.3d at 1016 (explaining that a claimant’s activities have

“bearing on [his or her] credibility” if the reported “level of activity” is “inconsistent with [the

claimant’s] claimed limitations”); Ghanim, 763 F.3d at 1165 (“Engaging in daily activities that

are incompatible with the severity of symptoms alleged can support an adverse credibility

determination.”). Even where the claimant’s “activities suggest some difficulty functioning, they

may be grounds for discrediting the claimant’s testimony to the extent that they contradict claims

of a totally debilitating impairment.” Molina, 674 F.3d at 1113 (citation omitted).

       The ALJ found that the treatment record and consultative examination do not corroborate

Plaintiff’s claims of doing essentially nothing all day and being unable to do household chores.

However, the basis for the ALJ’s finding is unclear. Consultative examiner Dr. McConochie

interviewed Plaintiff and summarized her daily activities, noting that she is able to dress and

bathe herself, tie her shoes, and make a telephone call. (Tr. 382.) Although Plaintiff stated she

was able to drive, Plaintiff also indicated she usually avoided driving because she finds herself

unable to concentrate. Id. Plaintiff reported that she forgets what she is doing when performing

household tasks, cooks only with her microwave, has no friends, and works on her computer
PAGE 11 – OPINION AND ORDER
        Case 6:19-cv-00092-SB          Document 15        Filed 05/18/20      Page 12 of 20




modifying photographs she has taken. Id. Plaintiff stated that on a typical day, “she sits on her

couch with her computer and walks her dogs.” (Tr. 383.) Contrary to the ALJ’s finding,

Plaintiff’s statements to the examiner were consistent with her own adult function report: she

endorsed poor concentration that interfered with her ability to compete her “duties,” that she uses

her microwave because she no longer cooks, remains able to drive, and just sits doing nothing

most of the time. (Tr. 201, 203-06.)

       Furthermore, Dr. McConochie assessed on examination that Plaintiff’s memory

functioning was in the borderline range overall, “consistent with her complaint of memory

problems in her daily life.” (Tr. 384.) The doctor also assessed that Plaintiff’s auditory memory

was “in the mild intellectual disability range.” Id. Dr. McConochie concluded that Plaintiff’s

primary barriers to working were “borderline intellectual functioning, anxiety, and depression.”

(Tr. 385.) He concluded that Plaintiff’s prognosis was poor, and he opined that her intellectual

functioning level “is probably congenitally based,” suggesting she has always had such

limitations. Id. As such, Dr. McConochie’s consultative examination corroborated not only

Plaintiff’s alleged degree of limited functioning in daily activities, but also her reports of

significant problems with intellectual functioning overall including memory problems, anxiety,

and depression.

       The Commissioner argues that the ALJ’s finding was clear and convincing to the extent

Plaintiff was able to recall events in good detail in May 2017, and that her mental status

examination was normal, including memory, concentration, and attention. (Def.’s Br. at 7.)

However, the event Plaintiff remembered in good detail was an occasion where she was unable

to remember the name of her own grandson. (Tr. 456.) Additionally, the provider acknowledged

“[c]linical evidence of memory difficulties mostly consistent with pseudodementia, despite her



PAGE 12 – OPINION AND ORDER
        Case 6:19-cv-00092-SB          Document 15        Filed 05/18/20     Page 13 of 20




mental status examination demonstrating “appropriate alertness, orientation, speech, memory,

attention, and fund of knowledge.” Id. As such, the May 2017 clinical visit is not clear and

convincing evidence that Plaintiff’s symptom allegations were not reliable.

       Similarly, although the Commissioner argues that Plaintiff’s “most recent mental health

assessment in March 2017” demonstrated no memory impairment, unimpaired concentration and

attention, normal affect, and average cognitive ability, the record is not clear. (See Def.’s Br. at

7.) Indeed, the check-the-box mental status examination the Commissioner cites reflects that the

first box in every domain was checked, while several domains included checks in subsequent

boxes, resulting in an ambiguous form. For example, in the domain of “mood,” the first box for

“unremarkable” was checked, but a subsequent box for “depressed” was also checked. (Tr. 442.)

Similarly, the domain of “thought process” included check marks for both “unremarkable” and

“blocking—can’t remember what was being said,” in addition to “unclear.” Id. In the domain of

“alertness,” both “alert” and “lethargic” were marked. Id. In the domain of “memory,” both “no

impairments” and “unclear” were marked. Id. Under “speech,” both “unremarkable” and

“monotonous” were marked. Id. Thus, the Commissioner’s argument that the March 2017

clinical visit affirmatively demonstrates that Plaintiff’s symptoms were simply “unremarkable” is

not clear and convincing evidence that her symptom testimony was unreliable.

       The Court concludes that the ALJ’s reasons for rejecting Plaintiff’s subjective symptom

testimony were not clear and convincing. Absent valid, clear and convincing reasons for

rejecting Plaintiff’s subjective symptom testimony, the appropriate remedy is remand. See

Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1107 (9th Cir. 2014) (holding that

remand is the proper remedy where the ALJ fails to provide clear and convincing reasons to

reject a claimant’s symptom testimony).



PAGE 13 – OPINION AND ORDER
        Case 6:19-cv-00092-SB          Document 15       Filed 05/18/20     Page 14 of 20




II.    MEDICAL OPINION EVIDENCE

       A.      Applicable Law

       “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citing Lester v. Chater, 81 F.3d 821, 830 (9th

Cir. 1995)). In the event “a treating or examining physician’s opinion is contradicted by another

doctor, the ‘[ALJ] must determine credibility and resolve the conflict.’” Id. (citation omitted).

“An ALJ may only reject a treating physician’s contradicted opinions by providing ‘specific and

legitimate reasons that are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161

(citation omitted).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “‘The ALJ must do more

than state conclusions. He must set forth his own interpretations and explain why they, rather

than the doctors’, are correct.’” Id. (quoting Reddick, 157 F.3d at 725). “[A]n ALJ errs when he

rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

asserting without explanation that another medical opinion is more persuasive, or criticizing it

with boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citation omitted).

       B.      Analysis

       Plaintiff argues that the Commissioner inappropriately rejected the opinions of Plaintiff’s

treating physicians, Drs. Choi and Birrell. (Pl.’s Br. at 12-14.) Notably, both opinions, rendered

in October 2017 and December 2017, respectively, post-date the ALJ’s decision. (Tr. 20-22, 27-

PAGE 14 – OPINION AND ORDER
        Case 6:19-cv-00092-SB         Document 15       Filed 05/18/20      Page 15 of 20




28.) Plaintiff submitted the opinions for the Appeals Council’s consideration, and the Appeals

Council considered but rejected the opinions as irrelevant to the adjudicatory period. (Tr. 2.) As

the Commissioner asserts, “the relevant question is whether these late opinions from Dr. Choi

and Dr. Birrell deprive the ALJ’s decision of substantial evidence.” (Def.’s Br. at 8 (citing

Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1164 (9th Cir. 2012)).) Because the

Appeals Council added these opinions to the administrative record after the date of the decision,

they are properly before this Court, and the Court must consider the new evidence in its review

of the record as a whole. See Brewes, 682 F.3d at 1164.

       Dr. Choi, on October 25, 2017, noted that Plaintiff underwent an EEG study, “which

showed some slowing over the left temporal area.” (Tr. 20.) The doctor also noted Plaintiff’s

continuing complaints of “[m]emory decline along with spells of spacing out.” Id. He opined that

Plaintiff’s symptoms “could be temporal lobe epilepsy . . . [h]owever there may also be some

element of pseudodementia.” Id. Dr. Choi concluded that Plaintiff “is simply unable to work

because of these cognitive problems,” and that “[a]t this point, she is completely disabled from

any work.” Id.

       Dr. Birrell, on December 28, 2017, completed a form entitled “Medical Opinion Re:

Ability to Do Work-Related Activities (Mental).” (Tr. 27-28.) The doctor opined that Plaintiff

was “seriously limited” in the domains of understanding, remembering, and carrying out short

and simple instructions, asking simple questions or requesting assistance, and getting along with

co-workers without unduly distracting them. (Tr. 27.) Dr. Birrell further opined that Plaintiff was

“unable to meet competitive standards” in the domains of remembering work-like procedures,

maintaining attention for two hour segments, maintaining regular attendance, sustaining an

ordinary routine without special supervision, working in coordination with others without undue



PAGE 15 – OPINION AND ORDER
         Case 6:19-cv-00092-SB         Document 15        Filed 05/18/20      Page 16 of 20




distractions, making simple work-related decisions, completing a normal workday and work

week without interruptions from psychologically based symptoms, performing at a consistent

pace without unreasonable breaks, accepting instructions and responding appropriately to

criticism from supervisors, and being aware of hazards and taking appropriate precautions. Id.

Dr. Birrell further indicated Plaintiff had “no useful ability to function” in the domains of

responding appropriately to changes in a routine work setting and dealing with normal work

stress. Id.

        Dr. Birrell explained that the reason for Plaintiff’s most severe limitations was

“[u]nclear—possibly severe disassociation.” Id. Dr. Birrell added that Plaintiff’s depression also

impairs her ability to function, and believed that she would be expected to miss more than four

workdays per month due to her mental impairments. (Tr. 28.)

        The Commissioner argues that Dr. Choi’s assessment that Plaintiff was “completely

disabled from any work” constitutes an opinion “on issues reserved to the Commissioner,” and is

therefore not worthy of “any special significance.” (Def.’s Br. at 8 (citing 20 C.F.R. §

416.927(d)).) The Court acknowledges that “[a] disability is an administrative determination of

how an impairment, in relation to education, age, technological, economic, and social factors,

affects ability to engage in gainful activity.” McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir.

2011). Nevertheless, “a treating physician’s evaluation of a patient’s ability to work may be

useful or suggestive of useful information[.]” Id. Indeed, “physicians may render medical,

clinical opinions, or they may render opinion on the ultimate issue of disability—the claimant’s

ability to perform work.” Garrison, 759 F.3d at 1012 (emphasis added).

        The Court concludes that the post-decision opinions of Drs. Choi and Birrell are

probative to Plaintiff’s alleged disability. First, the opinions corroborate Plaintiff’s self-reported



PAGE 16 – OPINION AND ORDER
        Case 6:19-cv-00092-SB           Document 15        Filed 05/18/20     Page 17 of 20




symptoms and level of mental functional limitations, which the ALJ erroneously rejected for the

reasons discussed in the previous section. See supra. Furthermore, both Drs. Choi and Birrell

treated Plaintiff: Dr. Choi treated Plaintiff both prior to and after the date of the ALJ’s decision,

while Dr. Birrell treated Plaintiff beginning in December 2017. (Tr. 18-22, 29-30, 354-56, 456-

57.) As such, their opinions should not be rejected merely because they post-dated the ALJ

decision, as “[e]ven when contradicted, a treating or examining physician’s opinion is still owed

deference and will often be ‘entitled to the greatest weight . . . even if it does not meet the test for

controlling weight.’” Garrison, 759 F.3d at 1012 (quoting Orn, 495 F.3d at 633). Therefore, the

Commissioner’s assertion that these opinions would not alter the calculus of substantial evidence

in this case is unpersuasive.

        The Commissioner also argues that because Dr. Birrell did not treat Plaintiff until after

the date of the ALJ decision, her chart notes and opinion are relevant only to a subsequent

application because this Title XVI case is limited to determining whether Plaintiff was disabled

during the adjudicatory period between her SSI application date and the date of the ALJ’s

decision. (Def.’s Br. at 9-11.) In support, the Commissioner asserts that “[p]ost decision

evidence—even a subsequent finding of disability—is not necessarily material to the period

adjudicated by the ALJ.” (Def.’s Br. at 9 (citing Bruton v. Massanari, 268 F.3d 824, 827 (9th

Cir. 2001)).)

        In Bruton, the Ninth Circuit considered if evidence of a subsequent application for

disability benefits was material to an appeal of a prior non-disability decision. Bruton, 268 F.3d

at 827. The Ninth Circuit determined that the subsequent grant of disability benefits was not

material because the second application “involved different medical evidence, a different time

period, and a different age classification.” Id. Here, in contrast, the post-decision evidence



PAGE 17 – OPINION AND ORDER
        Case 6:19-cv-00092-SB          Document 15       Filed 05/18/20      Page 18 of 20




involves related medical evidence to the extent that the diagnoses and symptoms are

substantially similar to the medical evidence that predated the ALJ’s decision.

       Indeed, the Commissioner’s argument disregards that Plaintiff’s mental limitations are

“probably congenitally based.” As such, insofar as Plaintiff’s mental impairments are congenital

and the post-decision opinions of Drs. Choi and Birrell are generally consistent with the

symptoms and medical assessments that pre-dated the decision, their opinions are relevant to

Plaintiff’s alleged disability. In this context, these post-decision opinions are relevant because

they corroborate Dr. McConochie’s 2015 opinion that Plaintiff’s prognosis was poor (Tr. 385),

which undermines the ALJ’s determination that Dr. McConochie’s prognosis warranted only

“little weight.” (See Tr. 41-42.)

       Finally, the Commissioner identifies examples of Plaintiff demonstrating “mild

symptoms” and “normal mental status examinations.” (Def.’s Br. at 10 (citing Tr. 264, 275, 295,

345, 355, 382, 429, 442, 456).) Although some of Plaintiff’s psychiatric screenings reflected

“normal” mental status examinations, such evidence does not invalidate her history of serious

mental health symptoms. See Garrison, 759 F.3d at 1017 (“Cycles of improvement and

debilitating symptoms are a common occurrence, and in such circumstances it is error for an ALJ

to pick out a few isolated instances of improvement over a period of months or years and to treat

them as a basis for concluding a claimant is capable of working.”). The Commissioner’s citation

to Plaintiff’s March 4, 2014 brain MRI, showing “no significant intracranial lesions” (Tr. 345), is

also unpersuasive, as a claimant is not required to provide objective medical evidence to confirm

the severity of her alleged mental health symptoms. Garrison, 759 F.3d at 1014 (citation

omitted).

///



PAGE 18 – OPINION AND ORDER
        Case 6:19-cv-00092-SB         Document 15        Filed 05/18/20      Page 19 of 20




       Despite the Commissioner’s assertion that many of Plaintiff’s mental status examinations

were “mostly normal,” nearly all of Plaintiff’s treating providers believed that her functional

limitations were significantly more severe than the exam results suggested. (See Tr. 20 (Dr. Choi

opines Plaintiff is precluded from any work), 23 (Hope Lane, M.A. QMHP, indicates Plaintiff’s

diagnoses include PTSD and “Persistent Depressive Disorder, severe, with anxious distress, with

intermittent major depressive episodes, with current episode” in April 2017), 27-28 (Dr. Birrell

assesses work-precluding functional limitations), 385 (Dr. McConochie opines Plaintiff’s

borderline intellectual functioning, including memory problems, are congenital and offers a poor

prognosis).)

       For all of these reasons, and considering the record as a whole (including the opinions of

Drs. Choi and Birrell), the Court concludes that the ALJ’s evaluation of the medical evidence is

not supported by substantial evidence.

III.   REMEDY

       A.      Applicable Law

       “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison, 759 F.3d at 1021 (citations omitted).

       The credit-as-true standard is met if three conditions are satisfied: “(1) the ALJ has failed

to provide legally sufficient reasons for rejecting evidence, whether claimant testimony or

medical opinion; (2) the record has been fully developed and further administrative proceedings

would serve no useful purpose; and (3) if the improperly discredited evidence were credited as

PAGE 19 – OPINION AND ORDER
        Case 6:19-cv-00092-SB         Document 15       Filed 05/18/20     Page 20 of 20




true, the ALJ would be required to find the claimant disabled on remand.” Brown-Hunter v.

Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (citations omitted). Even when the credit-as-true

standard is met, the court retains the “flexibility to remand for further proceedings when the

record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within the

meaning of the Social Security Act.” Garrison, 759 F.3d at 1021.

       B.      Analysis

       The Court finds that a remand for an immediate award of benefits is not appropriate here.

Although the Court finds that the ALJ erred, as discussed herein, the Court may remand for

benefits only if “the record has been fully developed and further administrative proceedings

would serve no useful purpose.” Brown-Hunter, 806 F.3d at 495. Plaintiff submitted new, post-

decision medical evidence that the ALJ has not had an opportunity to evaluate. Under these

circumstances, “[a] remand to the agency for further proceedings to fully develop the record is

the appropriate remedy.” Powell v. Colvin, No. 6:14-cv-01900-SI, 2016 WL 706199, at *7 (D.

Or. Feb. 22, 2016) (remanding for further administrative proceedings where the claimant

submitted new post-decision medical evidence).

                                         CONCLUSION

       For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS for further administrative proceedings.

       IT IS SO ORDERED.

       DATED this 18th day of May, 2020.


                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge




PAGE 20 – OPINION AND ORDER
